DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4 are pending as amended on 8/31/2022. 
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 8/31/2022. Claim 1 has been amended to further limit the dianhydride structural unit A. Therefore, the scope of the claims is now different from what it was at the time of the preceding Office action. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2014/0037930) in view of Matsumoto et al (US 2013/0079490).
As to claims 1 and 4, Sun discloses an organo-soluble polyimide with a Tg greater than 300 C prepared from at least one dianhydride which is an alicyclic dianhydride, and at least one diamine which is an aromatic, cardo diamine [0009-10]. Sun discloses that the polyimide can be used to form a transparent flexible substrate (corresponding to a cured film as recited in claim 4), suitable for manufacture of devices where they are exposed to high temperatures [0019].
Sun discloses polymerizing the monomers in high boiling solvents, and names three examples of solvents, including DMAc and NMP (i.e., organic solvents which are presently recited). Sun discloses that the polymerization can contain an imidization catalyst to directly yield the imidized polymer [0031], thereby resulting in a polyimide resin solution as presently recited. See also [0033] wherein Sun discloses casting a film from a solution of the imidized polyimide. 
As the cardo diamine, Sun names three particularly useful diamines in [0027-30] which have structures according to instant formula b-1 (FDA, FFDA, MeFDA). Sun exemplifies polyimides wherein 88 to 100 mol% of the diamine component of the polyimide (i.e., within the presently recited range of 80 mol% or more of units according to instant structural unit B) are diamines according to instant formula b-1 (i.e., FDA, FFDA or MeFDA). See Table 1, examples 1a, 1b, 1c, and Table 2, examples 2a-2h and 3-5. Therefore, Sun discloses a polyimide resin comprising a structural unit B as presently recited.
As the dianhydride, Sun teaches that the alicyclic dianhydrides may be selected from a group as disclosed in [0020-0024] (which includes HPMDA [0023], having a structure according to instant a-3). Sun further teaches that the polyimide may be prepared from monomer mixtures containing one or more alicyclic dianhydrides [0031]. However, Sun fails to specifically name an alicyclic dianhydride having a structure according to instant a-1 (i.e., CpODA).
Matsumoto discloses a polyimide which can have a high light transmittance and sufficiently high level of heat resistance [0038]. Matsumoto discloses that the polyimide obtained using a dianhydride of formula (1):  
    PNG
    media_image1.png
    144
    387
    media_image1.png
    Greyscale
 as one of the monomers has a higher level of Tg than those of polyimides produced from conventionally known aliphatic tetracarboxylic dianhydrides [0120, 0142]. Matsumoto attributes the improvement in heat resistance to the ketone group and the chemically efficient stable structure of the resulting polyimide [0027].
Matsumoto exemplifies dianhydrides according to formula (1), including CpODA [0178]: 

    PNG
    media_image2.png
    131
    389
    media_image2.png
    Greyscale
which has a structure according to instant a-1.
Matsumoto teaches that the polyimide preferably has a content of the repeating unit of formula (4) (i.e., repeating units derived from dianhydrides of formula (1) [0121]) of 50-100 mol%, and teaches that the polyimide can include repeating units derived from dianhydrides other than the dianhydride of formula (1) [0136], [0159].
 Considering Matsumoto’s disclosure, when preparing a polyimide from an alicyclic dianhydride and aromatic diamine for the purposes of improving both light transmittance and heat resistance, the person having ordinary skill in the art would have been motivated to utilize a dianhydride component containing 50-100 mol% of CpODA in order to increase the Tg (heat resistance) of the polyimide, relative to polyimides prepared from conventionally used aliphatic dianhydrides. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution of a polyimide resin derived from a diamine component comprising 88-100 mol% aromatic, cardo diamine (FDA, FFDA, MeFDA) and from a dianhydride component comprising HPMDA as an alicyclic structure, as disclosed by Sun, by replacing 50-100 mol% of Sun’s HPMDA with Matsumoto’s CpODA (including replacing Sun’s HPMDA with CpODA in an amount within a range of 50 to less than 100 mol%) in order to increase the thermal stability of Sun’s polyimides upon exposure to high temperatures (see [0019]), thereby arriving at a structural unit A as presently recited comprising 50 mol% or more of CpODA (a-1), and consisting of CpODA (a-1) and HPMDA (a-3).
As to the presently recited glass transition temperature:
As noted above, Sun discloses an organo-soluble polyimide with a Tg greater than 300 C [0009-10] suitable for manufacture of devices where they are exposed to high temperatures [0019]. Sun exemplifies polyimides having a Tg greater than 400 C, including a few having a Tg greater than 430 C (See examples 1a and 1c in Table 1, and examples 2c and 2f in Table 2). Matsumoto teaches a preferred glass transition temperature ranging from 300-500 C, and teaches that below 300 C it is difficult to achieve a sufficient heat resistance, while above the upper limit it tends to be difficult to produce the polyimide [0131]. 
In light of Matsumoto’s disclosure that replacing conventionally used aliphatic dianhydrides with CpODA results in an increase in Tg, and further given the guidance in Matsumoto with regard to a desired range of Tg, the person having ordinary skill in the art would have been motivated to replace any appropriate amount of a conventionally used aliphatic dianhydride with CpODA within Matsumoto’s disclosed range of 50-100 mol% in order to achieve the desired level of heat resistance (i.e., desired Tg) balanced with ease of production. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a solution and film of a polyimide derived from a diamine component comprising 88-100 mol% aromatic cardo diamine (i.e., FDA, FFDA, or MeFDA) and from a dianhydride component consisting of HPMDA and 50 mol% to less than 100 mol% CpODA, as suggested by modified Sun, by further selecting any appropriate amount of CpODA within the range of 50 to less 100 mol% to achieve any desired Tg within the range of 300-500 C, including a Tg within the presently claimed range of 430 C or higher.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2014/0037930) in view of Matsumoto et al (US 2013/0079490) and further in view of Arakawa et al (WO 2013125194; previously included machine translation cited herein).
The rejection of claim 1 over Sun in view of Matsumoto is incorporated here by reference.
Sun further teaches that in some cases it may be useful to substitute some of the cardo diamine with a non-cardo aromatic diamine [0031]. Sun exemplifies polyimides wherein a small amount (2-12%) of the cardo aromatic diamine is substituted with a non-cardo aromatic diamine: PFMB or ODA (table 2) (Sun does not explicitly define the abbreviations, but they are generally recognized as abbreviations for 2,2’-bis(trifluoromethyl)benzidine and oxydianiline, respectively).  However, Sun fails to explicitly name a diamine according to instant b-2 as an example of a suitable non-cardo aromatic diamine.
Like Sun and Matsumoto, Arakawa discloses a polyimide formed from reaction of dianhydrides and diamines (p 3 of translation). Arakawa names several diamines for forming the diamine unit (R1) of the polyimide, and teaches that when R1 is formed from one of the named diamines, the polyimide has excellent mechanical properties and heat resistance (last line of p 3 and top of p 4). Along with the diamines exemplified by Sun (i.e., ODA, diaminodiphenylether/oxydianiline and PFMB, 2,2’bis(trifluoromethyl)benzidine), the heat resistant diamines named by Arakawa further include 2,2’-dimethyl-4,4’-diaminobiphenyl (i.e., a diamine according to instant b-2).   
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide comprising units derived from alicyclic dianhydrides, cardo aromatic diamine, and non-cardo aromatic diamine, as suggested by modified Sun, by utilizing any non-cardo aromatic diamine monomer known in the art for providing heat resistance in a polyimide, including 2,2’-dimethyl-4,4’-diaminobiphenyl, as taught by Arakawa.

Response to Arguments
Applicant's arguments filed 8/31/22 have been fully considered.
Applicant argues (p 5) that Matsumoto’s asserted goal to attain a Tg of 300-500 C does not mean that such Tg values are a necessary or expected property of Matsumoto’s polyimides. As evidence, Applicant cites example 7 of Matsumoto (which is formed from CpODA as dianhydride and from 1,3-bis(4-aminophenoxy)benzene “APB” as the diamine) which has a Tg of 290 C. Applicant argues that, therefore, one would not have expected a polyimide formed from CpODA as dianhydride to have a Tg of at least 430 C as claimed. 
However, the diamine in Matsumoto’s example 7, APB, has multiple flexible -O- linkages and amino groups attached in meta- positions.  Both flexible linkages and meta-linkages are structural features which are known in the art to decrease glass transition temperature (a finding which is consistent with Matsumoto’s example 9, showing that replacing APB with 4,4’-diaminodiphenyl ether “ODA,” a diamine with only one -O- linkage and para-linked amino groups, results in a polyimide having a substantially higher glass transition temperature than the polyimide from APB). The person having ordinary skill in the art would have recognized that the glass transition temperature of a polyimide formed from dianhydride(s) and diamine(s) is determined by the structure of both types of monomers which form the polyimide. Considering that one would not expect the Tg of a polyimide obtained from CpODA and APB, specifically, to reflect the entire range of attainable Tg values in polyimides prepared from CpODA and any diamine, and because the polyimide suggested by modified Sun is prepared from CpODA and a cardo diamine which differs substantially in structure from the phenoxy group-containing diamine APB, Applicant’s argument that one would not have expected to achieve a Tg as claimed in a polyimide from CpODA as suggested by modified Sun is not persuasive. 
Applicant argues (p 6) that Matsumoto’s examples 7 and 9 are prepared from CpODA and different diamines (APB for example 7, ODA for example 9), and have different glass transition temperatures (the Tg of the polyimide of example 9 from ODA being substantially higher), and therefore, one would have concluded that a high Tg as disclosed by Matsumoto can only be obtained by using CpODA when the diamine is ODA. 
However, as established in the preceding discussion, Matsumoto discloses a broad general formula of suitable aromatic diamines which can be utilized to form the polyimide ([0034], [0125], [0143], including BAFL [0152]). Matsumoto teaches a preferred glass transition temperature ranging from 300-500 C [0131], and nowhere teaches that ODA must be utilized as diamine to achieve a Tg within an upper portion of the disclosed range. The person having ordinary skill in the art would have generally understood the structure/property (including structure/Tg) relationship for known diamines, and Matsumoto’s examples are consistent with the understood principle that polyimides having different structures have different glass transition temperatures. See, e.g., paragraph [0204] wherein Matsumoto compares the glass transition temperatures of exemplified polyimides from APB in combination with CpODA relative to polyimides from APB and other alicyclic dianhydrides. 
Matsumoto’s disclosure and examples establish that, for a polyimide prepared from a given diamine and a conventional alicyclic dianhydride, replacing the alicyclic dianhydride with CpODA can be expected to produce a polyimide having a higher glass transition temperature relative to the original polyimide prepared from the given diamine and the conventional alicyclic dianhydride. Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123). Therefore, because Matsumoto’s disclosure of a polyimide CpODA and ODA does not teach away from utilizing CpODA in combination with other known diamines to achieve a desired glass transition temperature, and because Matsumoto nowhere teaches or implies that a high Tg can only be obtained by using CpODA when the diamine is ODA, Applicant’s argument that Matsumoto’s disclosed high Tg can only be obtained when the diamine is ODA is unpersuasive.
[Matsumoto teaches that, for the polyimide of example 9 formed from CpODA and ODA as dianhydride and diamine, no Tg was observed in DSC from room temperature to 420 C, and therefore, the Tg of the polyimide exceeded 420 C. In the footnote on page 6 of the remarks, Applicant argues that, because Matsumoto did not observe a glass transition temperature when conducting DSC up to 420 C, and because Matsumoto does not provide evidence that a Tg exists prior to the observed thermal decomposition at 489 C, a POSA would not have believed Matsumoto’s teaching that the polyimide has a Tg greater than 420 C. However, Matsumoto explicitly states that the polyimide has a Tg, and provides no teaching which suggests that the polyimide has no Tg prior to decomposing. Applicant has not provided any specific reasoning or evidence as to why one would not have expected the polyimide of Matsumoto’s example 9 to exhibit a Tg between 420 C (the highest temperature reached in Matsumoto’s DSC analysis) and 489 C (thermal decomposition). Therefore, in the complete absence of evidence, Applicant’s argument in the footnote of page 6 is unpersuasive.]
Applicant further argues (pp 7-8) that because Matsumoto’s teaching (in [0136]) that the polyimide can include repeating units derived from dianhydrides other than CpODA is located after Matsumoto’s teaching (in [0131]) of a preferred Tg of 300-500 C, one would interpret Matsumoto as suggesting that a Tg within the preferred range can only be achieved utilizing CpODA alone.  However, Applicant’s speculation with regard to conclusions implied by the order of paragraphs within Matsumoto is without basis in any actual teaching or disclosure in Matsumoto.  Furthermore, Matsumoto teaches in [0136] that other repeating units can be included to the extent that “the effects of the invention are not impaired.” Therefore, one would have concluded that the preferred range of Tg values disclosed by Matsumoto can be obtained in polyimides which comprise repeat units derived from dianhydrides other than CpODA.
Applicant argues (p 8) that Matsumoto’s disclosed list of examples of other dianhydrides which can be used in combination with CpODA does not include HPMDA. However, the primary reference, Sun, was relied upon for the disclosure of HPMDA.
Applicant argues (pp 8-9) that Matsumoto’s diamine of formula (8) is different from BAFL, and that while Matsumoto names BAFL in [0152] as a possible additional diamine, one would have been discouraged from adding other diamines in view of the sensitivity of Tg. However, Applicant appears to have misinterpreted Matsumoto’s disclosure, as the list of diamines in [0152] (which include BAFL) are not disclosed as diamines to be used in addition to a diamine of formula 8, but rather, are disclosed as examples of diamines of formula (10). Matsumoto’s list of example diamines in [0152] includes BAFL alongside diamines according to formula 8 (such as ODA), and therefore, Applicant’s argument that Matsumoto discloses BAFL only as a diamine to be used in addition to a diamine of formula 8 is not accurate.
Furthermore, Sun is relied upon as the primary reference. Sun discloses polyimides derived from a conventionally known alicyclic dianhydride (including HPMDA) and a cardo diamine according to instant formula b-1. As set forth in the rejection of record (see paragraph 10 of the previous action), Matsumoto provides a clear teaching and motivation to replace a conventionally known alicyclic dianhydride with a dianhydride such as CpODA in order to increase Tg. The fact that Matsumoto names BAFL (cardo diamine) as a suitable diamine which can be used to prepare a polyimide from CpODA strengthens the finding that one would have had a reasonable expectation of success in increasing the Tg of Sun’s polyimide by replacing 50-100 mol% of Sun’s conventionally known HPMDA (alicyclic dianhydride) with Matsumoto’s CpODA. 
Applicant argues (p 9) that the results of the instant examples would not have been expected from the cited documents. However, Applicant has not provided any specific reasoning as to how or why the glass transition temperatures of the polyimides of the instant examples differ from those which would have been expected, particularly given the knowledge in the art that replacing conventionally known alicyclic dianhydride with CpODA is expected to increase Tg.
Applicant further argues (pp 9-10) that Matsumoto discloses casing a solution of polyamic acid to form a film, and therefore should not be combined with Sun, because Matsumoto does not disclose a polyimide solution. However, Applicant’s argument is unpersuasive for at least the reason that it does not appear to consider Matsumoto’s alternative disclosure in [0163] to imidize polyamic acid in a solvent. 

Conclusion
Applicant's amendment necessitated the modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766